 


115 HRES 601 EH: Providing for consideration of the bill (H.R. 3922) to extend funding for certain public health programs, and for other purposes.
U.S. House of Representatives
2017-11-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
115th CONGRESS
1st Session
H. RES. 601 
In the House of Representatives, U. S.,

November 2, 2017
 
RESOLUTION
Providing for consideration of the bill (H.R. 3922) to extend funding for certain public health programs, and for other purposes.


That upon adoption of this resolution it shall be in order to consider in the House the bill (H.R. 3922) to extend funding for certain public health programs, and for other purposes. All points of order against consideration of the bill are waived. In lieu of the amendment in the nature of a substitute recommended by the Committee on Energy and Commerce now printed in the bill, the amendment printed in part A of the report of the Committee on Rules accompanying this resolution, modified by the amendment printed in part B of that report, shall be considered as adopted. The bill, as amended, shall be considered as read. All points of order against provisions in the bill, as amended, are waived. The previous question shall be considered as ordered on the bill, as amended, and on any further amendment thereto, to final passage without intervening motion except: (1) one hour of debate equally divided and controlled by the chair and ranking minority member of the Committee on Energy and Commerce; and (2) one motion to recommit with or without instructions.  Karen L. Haas,Clerk. 